                                      CASE 0:18-cr-00150-DWF-HB Doc. 266 Filed 10/27/20 Page 1 of 1

                                          IN THE UNITED STATES DISTRICT COURT
                                                   FOR THE DISTRICT OF MINNESOTA

                                                       PRETRIAL CONFERENCE
UNITED STATES OF AMERICA,                                                       COURT MINUTES
                                                                          Case Number: CR 18-150(1) DWF/HB
                                          Plaintiff,
   v.                                                              Date:                  October 27, 2020
                                                                   Court Reporter:        Lynne Krenz
Michael Hari,                                                      Courthouse:            St. Paul
                                                                   Courtroom:             7C
                                          Defendant.               Time Commenced:        9:00AM/11:36 AM
                                                                   Time Concluded:        9:40AM/1:04 PM
                                                                   Sealed Hearing Time:   0
                                                                   Time in Court:         1 Hours & 38 Minutes


Trial before Donovan W. Frank, United States District Judge, at St. Paul, Minnesota.

APPEARANCES:
   Plaintiff: John Docherty, Allison Kim Ethen & Timothy C. Rank, Assistant U.S. Attorney
   Defendant: Shannon Elkins & James Becker,  FPD


PROCEEDINGS:
   x       Pretrial Conference re: pretrial matters and trial protocol
   x       Jury trial to commence November 2, 2020 at 8:30 am
   x       Defendant is remanded to custody of USM

                                                                                              s/Lori Sampson
                                                                                          Signature of Courtroom Deputy




M:\templates\CR Trial - Art III wpt                                                                          Template Updated 11/29/11
